       Case 1:15-md-02657-FDS Document 1330 Filed 02/11/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 IN RE : ZOFRAN® (ONDANSETRON)                       MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

 This document relates to:
 All Actions

                 DEFENDANT GLAXOSMITHKLINE LLC’S
     MOTION TO IMPOUND GSK’S RESPONSE TO PLAINTIFFS’ MOTION TO
       EXCLUDE DR. HIXON’S TESTIMONY AND EXHIBITS IN SUPPORT

       GlaxoSmithKline LLC (“GSK”) moves to impound its Response to Plaintiffs’ Motion to

Exclude Dr. Hixon’s Testimony on Determination of Teratogenicity and Pharmacovigilance

Analysis Under Federal Rule of Evidence 702 and certain exhibits in support. GSK

contemporaneously submits a Declaration in Support of this Motion. GSK will submit a folder

marked “FILED UNDER SEAL” containing the sealed brief and exhibits to the Court.

       The brief and exhibits contain and discuss documents and information marked confidential

pursuant to the protective order. To preserve confidentially, GSK hereby requests that the Court

impound the information. Pursuant to MDL Order No. 13 and Local Rule 7.2, the Court should

grant GSK’s Motion, and the filing should “remain under seal until further order of the Court.”

MDL Order No. 13 (Doc. 242), at 12.

       WHEREFORE, GSK respectfully requests that this Court grant its Motion to Impound.
       Case 1:15-md-02657-FDS Document 1330 Filed 02/11/19 Page 2 of 3



Dated: February 11, 2019



                                  Respectfully submitted,
                                  GLAXOSMITHKLINE LLC,
                                  By its attorneys,

                                  /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Boulevard
                                  Kansas City, MO 64108
                                  (816) 474-6550
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  (admitted pro hac vice)




                                      2
        Case 1:15-md-02657-FDS Document 1330 Filed 02/11/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
